Case 1:18-cr-00060-PKC Document 198 Filed 09/03/21 Page 1 of 4 PageID #: 1276




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,

                  - against -
                                                               MEMORANDUM & ORDER
CARL NOEL,                                                         18-cr-60 (PKC)

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Pending before the Court is Defendant Carl Noel’s request for early termination of his

three-year probationary sentence, which he began serving in April 2019 and is due to end in April

2022. (Dkt. 193.) For the reasons stated herein, the Court grants that request. Defendant’s

probation is hereby terminated.

I.      Legal Standard

        Pursuant to 18 U.S.C. § 3564(c), the Court is authorized to “terminate a term of probation

previously ordered and discharge the defendant . . . at any time after the expiration of one year of

probation in the case of a felony[,] if it is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” United States v. Rusin, 105 F. Supp. 3d 291,

292 (S.D.N.Y. 2015); see 18 U.S.C. § 3564(c). In making this determination, the Court must

consider the “factors set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable.” 18

U.S.C. § 3564(c). It is well-established that mere compliance with the terms of probation and the

law is insufficient to justify termination. See Rusin, 105 F. Supp. 3d at 292 (“Early termination is

not warranted where a defendant did nothing more than that which he was required to do by law.”);

see also United States v. Olivieri, 72 F. Supp. 3d 401, 403 (S.D.N.Y. 2014) (“A defendant’s faithful

compliance with the terms of his supervision does not, by itself, entitle him to modification or

termination of his term of supervised release. Rather, full compliance with the terms of supervised

                                                           1
Case 1:18-cr-00060-PKC Document 198 Filed 09/03/21 Page 2 of 4 PageID #: 1277




release is what is expected of [the defendant] . . . and does not warrant early termination. In

addition, obtaining productive employment, while laudable, does not justify the termination of

supervision.” (internal citations and quotations omitted)). Probation should only be terminated

“when general punishment goals would be better served by a modification.” United States v.

Lussier, 104 F.3d 32, 35 (2d Cir. 1997).

II.    Early Termination of Probation is Warranted

       Recognizing the demanding standard that applies to such requests, the Court nonetheless

finds that Defendant’s post-sentence conduct warrants early termination of his probation.

Defendant has done more than simply obey the terms of probation and the law and obtain

productive employment. He has far exceeded the requirements of his probation, including

performing more than his mandated 300 hours of community service, and has done so in the face

of extraordinary obstacles, including the COVID-19 pandemic and injuries he suffered following

a car accident. In sum, Defendant has demonstrated extraordinary post-sentence rehabilitation that

makes the continuation of probation “too harsh” and “inappropriately tailored to serve” the general

goals of punishment. Lussier, 104 F.3d at 36.

       Initially, while still on court-imposed home detention, Defendant trained for a job with

FedCap, Inc., doing so well that he was quickly offered a supervisory position. (Dkt. 193 at 1.)

Unfortunately, the onset of the COVID-19 pandemic in March 2020 curtailed that opportunity.

(Id. (“[T]he agency lost funding and [Defendant] was never able to begin work at FedCap.

However, he completed many community service hours while at FedCap.”).)                Despite the

difficulties of finding work during the pandemic, Defendant found another job making deliveries

for Amazon. (Id.) He simultaneously participated in a “Columbia University re-entry program

designed to help felons deal with the stress of reintegrating into society[,]” earning a certificate



                                                 2
Case 1:18-cr-00060-PKC Document 198 Filed 09/03/21 Page 3 of 4 PageID #: 1278




from that program and being the only participant chosen to receive ongoing free weekly therapy

sessions. (Id.)

       Then, in March 2021, Defendant was in a car accident that resulted in injury to his back,

knee and wrist, immobilized him for about a month, and caused him to be placed on medical leave

from Amazon. (Id. at 2.) Despite these injuries, Defendant began performing community service

with Catholic Charities, helping Haitian immigrants by providing translation services in

connection with their immigration applications. (Id.) According to Defendant’s Probation Officer,

Zonda Jackson,1 even after fulfilling his 300-hour community service requirement, Defendant has

continued to volunteer with Catholic Charities. Both Officer Jackson and defense counsel report

that the organization, in fact, wants to hire Defendant. However, according to Officer Jackson, the

organization may not be able to do so if he is still under court supervision.

       Notably, Officer Jackson supports Defendant’s application for early termination of his

probation. She explained to the Court that unlike most defendants she supervises, Defendant has

actually changed his “thinking.” Officer Jackson pointedly noted that Defendant easily could have

used the pandemic and his personal circumstances as excuses not to fulfill his community service

obligation—as many of her supervisees have done—instead, Defendant chose to overcome these

obstacles, because he is now genuinely motivated and eager to help others, especially those within

his Haitian community.

       The Court further notes that Defendant has served almost two-and-a-half years of his three-

year probationary sentence. Therefore, terminating probation at this time does not result in a

significant reduction of his original sentence.



       1
        Defendant is being supervised by the Southern District of New York Probation Office.
The Court spoke with Officer Jackson in connection with this application.

                                                  3
Case 1:18-cr-00060-PKC Document 198 Filed 09/03/21 Page 4 of 4 PageID #: 1279




       Thus, the Court finds that Defendant’s conduct, as described above, demonstrates

extraordinary rehabilitation, so as to warrant terminating his probation. With respect to the Section

3553(a) factors, the Court initially determined that those factors weighed in favor of a probationary

sentence. Defendant’s conduct while on probation further demonstrates that continued court

supervision is unnecessary to achieve “general punishment goals,” as well as the goals of

promoting respect for the law, deterring criminal conduct by Defendant, and protecting the

community from future harm by Defendant. See 18 U.S.C. § 3553(a). Furthermore, to the extent

Defendant’s probationary status is preventing him from being hired by Catholic Charities or any

other employer, continuing him on probation is contrary to the interests of justice.

                                         CONCLUSION

       Defendant Carl Noel’s motion to terminate probation is granted, and his probation is hereby

terminated.

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: September 3, 2021
       Brooklyn, New York




                                                 4
